Citation Nr: 0735334	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with anxiety, depression, panic 
attacks, memory loss, and obsessive compulsive disorder 
(OCD).  

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for small bowel obstruction 
with perforated colon, sigmoid colon resection, colostomy, 
and multiple conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1965 to June 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 2003 and December 2006 rating decisions.  

In the March 2003 rating decision, the RO, inter alia, denied 
service connection for PTSD, depression, anxiety, and panic 
attacks, as well as for hearing loss.  In October 2003, the 
veteran filed a notice of disagreement (NOD) with the denial 
of service connection for PTSD and for left ear hearing loss. 
 The RO issued a statement of the case (SOC) addressing 
service connection for PTSD (recharacterized as on the title 
page) and bilateral hearing loss in September 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in November 2004.  
Although the veteran stated in his substantive appeal that he 
had read the SOC and was only appealing the issue of in-
service sexual assault in service, his claimed PTSD stressor, 
November 2004 and November 2006 supplemental SOCs (SSOCs) 
incorrectly continued to identify the issue of service 
connection for bilateral hearing loss as part of the 
veteran's appeal.  See 38 C.F.R. § 20.200 (2007) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).  
Further, while the issue of service connection for bilateral 
hearing loss was included on the May 2007 VA Form 8 
(Certification of Appeal), a certification of appeal is used 
for administrative purposes and it does not confer or deprive 
the Board of jurisdiction over an issue.  See 38 C.F.R. 
§ 19.35 (2007).  

In the December 2006 rating decision, the RO, inter alia, 
denied compensation under 38 U.S.C.A. § 1151 for small bowel 
obstruction with perforated colon, sigmoid colon resection, 
colostomy, and multiple conditions, and found that the claim 
for service connection for hepatitis C remained denied 
because the evidence submitted was not new and material.  In 
January 2007, the veteran filed an NOD with the denial of 
these claims.  An SOC was issued in April 2007 and the 
veteran filed a substantive appeal in May 2007.  In his 
substantive appeal, he indicated that he had read the SOC and 
was only appealing the 1151 claim.  Therefore, although the 
new and material evidence issue was included on the May 2007 
Form 8, the request to reopen the claim for service 
connection for hepatitis C is not in appellate status.  See 
38 C.F.R. §§ 19.35, 20.202 (2007).  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
December 2003 statement, the veteran asserted that hepatitis 
B was incurred in connection with drug use on ship.  As a 
claim for service connection for hepatitis B has not been 
adjudicated, it is not properly before the Board; hence, it 
is referred to the RO for appropriate action.  

REMAND

In an appeal hearing options form submitted with his May 2007 
substantive appeal, the veteran placed a mark next to the 
option for a hearing before an RO Decision Review Officer.  
He also placed a question mark next to this option, as well 
as next to the options for a hearing before a Veterans Law 
Judge at the RO, a videoconference hearing before a Veterans 
Law Judge, and a hearing before a Veterans Law Judge in 
Washington, D.C.  In October 2007 the Board sent the veteran 
a letter to clarify his hearing request.  He responded in the 
same month that he wanted a hearing before a Veterans Law 
Judge of the Board via videoconference at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of these matters to the RO is warranted.   

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Board videoconference hearing, pursuant 
to his October 2007 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



